DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying a strength property in a region of a formed part, does not reasonably provide enablement for identifying a mechanical property.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The skilled artisan recognizes immediately that there are many different types of mechanical properties, and strength is just one of them.  However, at every instance in the specification, the invention is described as being dependent ad hominem, and no other examples or description is given of any other type of mechanical property other than strength, nor is there any disclosure of how to perform any invention using any other mechanical property.  Applicant now claims a genus, where a species defines the invention.  
Each of claims 2-10 depends from claim 1 and is not enabled for the same reasons.  

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying a strength property in a region of a formed part, does not reasonably provide enablement for identifying “mechanical parameters.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. The skilled artisan recognizes immediately that there are many different types of mechanical parameters, and strength is just one of them.  However, at every instance in the specification, the invention is described as being dependent upon a strength value.  The term “mechanical parameter” is only used ad hominem, and no other examples or description is given of any other type of parameter other than strength, nor is there any disclosure of how to perform any invention using any other mechanical property.  Applicant now claims a genus, where a species defines the invention.  
Claim 12 depends from claim 11 and is also not enabled.  

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;

(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered now.  
(A) The breadth of the claims.  The claim is considered to be too broad to be enabled.  In the specification, it is described that the method may work for austenitic stainless steels or carbon steels.  However, as written now, there is no literal requirement in claim 1 that a specific genre of steel be used, or even that steel be used at all.  Further, the invention appears to be directed specifically to automotive or other vehicle parts which desirably deform.  What is now claimed in claims 1 and 11 is simply a “formed part” divorced from any type of context.  There is no description of how or why this would be useful for any other the of part.  Even further still, what is claimed in claims 1 and 11 includes “a forming process,” whereas what is described in the specification is a selective press hardening operation.  No other types of forming operations are contemplated at all.  In effect applicant has described a combination of species, and now claims a combination of genera in claims 1 and 11.  Similarly, “process constraints” are enumerated in the claim 1, which is not ever defined.  Claim 11 includes “configuring the die” and there is no description of what that means.  The skilled artisan would not be able to practice the scope of what is claimed based on applicant’s disclosure.   
(B) The nature of the invention.  The nature of the invention is not clear only due to the massive scope of the claims.  For example, what “mechanical property” (or “mechanical parameter”) is 

(C) The state of the prior art.  The art describes press hardening of various specific types of steel in order to generate martensitic structure and tailored properties for automotive components.  
(D) The level of one of ordinary skill.  The level of the skilled artisan is not considered to be an impediment to enablement; the problem is the vagueness and broadness of what is claimed.  
(E) The level of predictability in the art.  The predictability of the art is not considered to be an impediment to enablement; the problem is the vagueness and broadness of what is claimed.  
(F) The amount of direction provided by the inventor.  In this case there is no direction as to what “mechanical properties” would be useful or not.  There is no direction as to how to generate a “universal strain curve.”  There is no direction how to use any method that is not press forming.  There is no direction how to use any steel other than austenitic stainless or carbon steel.  There is no direction how to make any formed part other than a part of a vehicle which desirably deforms.  

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Claim 1 recites a step of “using a universal strain curve to determine the normalized strain.”  This step is not enabled.  There is no explanation in the specification of what is or what is not a “universal strain curve,” nor is there an explanation of what would be needed to perform the invention.   In the specification it is described that all of the data maps into a universal curve for different types of steel such as austenitic steel.  Then such a curve is listed in the Figures.  However what is now claimed is far broader than this example.  It is not clear how the data werer generated, what is meant by “all of the data maps to” the universal curve, nor what would be the parameters needed for such a curve.  No actual definition is given as to what is a universal strain curve nor how to create same.  The burden on the skilled artisan is considered undue.  Similarly in claim 11, it is required to determine a characteristic strain curve for the specific type of steel chosen in the blank.  The burden on the skilled artisan is considered undue.  The invention as claimed requires the artisan to do the lion’s share of the work to arrive at a workable solution within the vague framework claimed.  Further the limitations such as “configuring a die” and “selecting process constraints” are used ad hominem only, and the skilled artisan faces undue burden to reduce what is now claimed to actual practice.  
Each of claims 2-10 depends from claim 1 and is also not enabled for the reasons stated above. Claim 12 depends from claim 11 and is not enabled for the reasons stated above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the normalized strain" in step C.  There is insufficient antecedent basis for this limitation in the claim.  No normalized strain was mentioned prior to this and it is unclear what is the nexus between the normalized strain and the rest of the claim.  
Claim 1 recites the limitation "said mechanical property" in step b.  There is insufficient antecedent basis for this limitation in the claim.  Prior to this there was “at least one mechanical property.”  It is unclear what is the nexus between “said mechanical property” and the rest of the claim.  If some mechanical properties are to be ignored, which ones?  If only one is chosen, then how so?  If step b is repeated for each of the properties, then which level of martensite is used in step b?  
Claim 1 recites in the preamble that it is a method of forming a part.  However, no actual forming is ever invoked in claim 1.  There is no nexus in the claim preamble to the rest of the claim.  What exactly is the claim then?  Is it a method of forming a part or a method of designing a process for forming a part?  These are different inventions and it is not clear if either of them was intended.  
Each of claims 2-10 depends on claim 1 and is indefinite for the same reasons.    

Claim 1 requires the step of “selecting process constraints in a forming process to provide normalized strain.”  This limitation renders the claim indefinite.  The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).  In this case, “selecting process constraints” to provide a strain is a result to be achieved rather than a concrete limitation.  There is no description of what is or is not a process constraint.  There is no description of how process constraints are selected.  The claim merely recites a vague result without supporting structure.  

Claim 11 recites the limitation "the mechanical parameters" in step B.  There is insufficient antecedent basis for this limitation in the claim.  No mechanical parameter was mentioned prior to this and it is unclear what is the nexus between the mechanical parameters and the rest of the claim.  It is not clear what would or would not constitute a mechanical parameter.  This term is used in the specification ad hominem only, with no embellishment.  
Claim 12 depends from claim 11 and is also indefinite.  

Claim 11 requires the step of “configuring a die to provide the selected true strain for each region of the part.”  This limitation renders the claim indefinite.  The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008).  In this case, “configuring a die to provide the selected true strain for each region of the part” is a result to be achieved rather than a concrete limitation.  There is no description of how a die is to be configured.   The claim merely recites a vague result without supporting structure.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because 

the claimed invention is directed to an abstract idea without significantly more. Claim 1 recite(s) a series of steps that include: 
A. “Identifying,” 
B. “Associating,” 
C. “Using a universal strain curve to determine,” and 
D. either “selecting a steel” or “selecting process constraints.”  
These are all processes which are performed entirely mentally. There is no portion of the process steps which would result in any physical transformation, nor any step which cannot be performed entirely mentally.  This judicial exception is not integrated into a practical application because there is no step which would reduce the mental steps to a patent eligible process.  Further, even if the “process for preparing a formed part” is considered as a transformative step, the claimed steps amount to nothing more than data gathering in order to perform the process that is known to the skilled artisan.   The claim(s) does/do not include additional elements that are sufficient to amount to 
Each of claims 2-10, when considered in combination to claim 1, also does not amount to significantly more than the judicial exception.  Each of these claims are either entirely performed mentally or are directed to portions of the process known (see for example applicant’s Background section in the specification).  

Regarding claim 11, the process steps B thru E are considered to be similarly directed to a judicial exception as an abstract idea.  The limitations of providing a steel blank, of configuring a die, and forming the blank are considered to be known and conventional in the art.  See for example Applciant’s Background section in the specification.  The steps B thru E are the inventive concept, and are considered to be data gathering processes that are extra-solution activity.  Even though the four steps B thru E are implemented into a process of forming a steel part, the steps amount to merely implementing the abstract ideas into the known process as extra-solution activity.   Stated another way, the improvement upon the abstract portion associated with determining conditions to perform the known physical transformation process is not considered to amount to significantly more than just the abstract ideas.  


Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansel et al, “Model for the kinetics of strain-induced martensitic phase transformation…,” Simulation of Materials Processing: Theory, Methods, and Application…” cited by applicant on 10 October 2019.  This document is hereinafter referred to as “Hansel.”  
Hansel teaches that a model is generated for austenitic steels (see title, abstract, 2. Material Model).  Hansel teaches that the model is then sued in FEM testing (see 3. Numerical Modeling).  Hansel teaches that the model is applied to a deep drawing of kitchen sink (5.2 Deep drawing of a kitchen sink).  Hansel teaches that the kitchen sink is deep drawn based on the model (5.2 and Fig. 9).  Thuis Hansel teaches 1) identifying at least one property in a region of the sink (the strength to avoid fracture), associating a martensite volume (see 5.2), using a universal curve (see 2. Material Model), and selecting a steel (austenitic stainless) or process constraint (2-step deep drawing in 5.2).  
Each of claims 2-7 and 9-10 are considered met by the steel, the process constraints, and the temperatures all enumerated explicitly by Hansel (see section 5.2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansel, in view of Applicant’s admission of prior art (AAPA).
Hansel is applied as stated above in the rejections under 35 USC 102. 
Regarding claim 9, Hansel teaches to form steel.  Hansel does not envision using pipe.  Hansel envisions sheet (see 5.2).  However, applicant states that the formation of steel pipe into components is well known in the art (see Specification at Background).  
It would have been obvious to one of ordinary skill in the art to have applied the process of Hansel instead of to a kitchen sink to a steel tube, in order to predict a deformation and strength as taught by Hansel.  The combination of known elements in the art would have yielded predictable results.  
Regarding claims 11-12, Hansel envisions disparate regions in the kitchen sink having different properties (see 5.2 Deep drawing… and Fig. 9).  Hansel does not teach that the process involved “configuring a die” as claimed.  AAPA teaches that segmented dies are used in order to form a part with different properties (see Background in specification).  
It would have been obvious to one of ordinary skill in the art to have applied the process of Hansel and to have used a segmented die in order to generate a structure with different properties, in order to predict a deformation and strength as taught by Hansel.  The combination of known elements in the art would have yielded predictable results.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734